Grant, J.
(after stating the facts). It is conceded that defendánt agreed to discharge the mortgage .on the land to be conveyed to complainants, and to accept in lieu thereof a mortgage on the other land. He did not,, however, agree to discharge the one until he had received the other. The complainants and Mrs. Chase exchanged deeds, without the tender to defendant of a mortgage executed by Mrs. Chase. Until this was done, no obligation rested upon defendant to discharge the other mortgage. He was then, and always has been, ready to carry out the agreement. All the parties agreed to meet at a certain time and place to execute the papers. Defendant went, but complainants and Mrs. Chase were not there. Defendant instructed the scrivener, upon whom the parties had agreed to draw the papers, to see that the new mortgage was executed. Complainants and Mrs. Chase afterwards came, and the deeds were executed, but the mortgage was not. The scrivener was not the general agent of defendant, and had no authority to waive the execution of the mortgage by Mrs. Chase. Defendant has not been guilty of laches in not proceeding to secure a mortgage from her. He was under no obligation to do so.
Decree reversed, and bill dismissed, with the costs of both courts.
The other Justices concurred.